Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4 of FitLife Brands, Inc. of our report dated March 23, 2015 relating to iSatori, Inc.’s financial statements, which appears in iSatori, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ EKS&H LLLP EKS&H LLLP July 7, 2015 Denver, Colorado
